Case 2:19-cv-07046-MWF-FFM Document 28-3 Filed 10/21/19 Page 1 of 3 Page ID #:1030




                        Exhibit 3
      Case 2:19-cv-07046-MWF-FFM Document 28-3 Filed 10/21/19 Page 2 of 3 Page ID #:1031

Contact
                                 Rosette Pambakian
www.linkedin.com/in/             Vice President, Head of Marketing and Communications
rosettepambakian (LinkedIn)      Greater Los Angeles Area

Top Skills                       Summary
Public Relations
                                 Rosette Pambakian is one of the most influential marketing and
Corporate Communications
                                 public relations professionals of the digital age. She has been named
Media Relations
                                 to PR Week’s 2018 40 Under 40, Refinery 29's Top Women in
                                 Tech and Cosmopolitan Magazine’s 2018 Millennial Power List.
                                 Rosette’s lean-in approach to risk-taking has been featured in
                                 Forbes—including her philosophy that risks help us evolve into
                                 more developed and complete professionals. Most recently, Rosette
                                 has served as the VP of Marketing and Communications at Tinder,
                                 leading Tinder’s brand from its infancy through its rise as a global
                                 technology powerhouse, top-grossing app, and one of the most-
                                 downloaded apps of all time that has shaped a generation and
                                 forever changed the way people meet and date.


                                 Rosette is currently lending her marketing and communications
                                 expertise to early stage startups, serving as advisor to some of
                                 today’s most exciting and innovative new brands.



                                 Experience
                                 Tinder, Inc.
                                 Vice President, Head of Marketing and Communications
                                 March 2014 - December 2018 (4 years 10 months)
                                 West Hollywood, California


                                 EFG :: Entertainment Fusion Group
                                 Director of Public Relations
                                 April 2012 - March 2014 (2 years)
                                 West Hollywood


                                 Weber Shandwick
                                 Public Relations Consultant
                                 October 2011 - March 2012 (6 months)
                                 Chicago, Illinois


                                                                     Page 1 of 2
Case 2:19-cv-07046-MWF-FFM Document 28-3 Filed 10/21/19 Page 3 of 3 Page ID #:1032

                           AGK dubroworks PR & Marketing
                           Senior Account Executive
                           March 2006 - March 2012 (6 years 1 month)
                           Los Angeles, California


                           Hearst
                           Television Development
                           June 2005 - August 2005 (3 months)
                           Los Angeles, California




                           Education
                           California State University-Northridge
                           B.A., Public Relations / Journalism · (2001 - 2005)


                           Louisville High School
                            · (1997 - 2001)




                                                              Page 2 of 2
